Case: 19-13074   Date Filed: 03/26/2020   Page: 1 of 8



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13074
                        Non-Argument Calendar
                      ________________________

                       Agency No. A201-408-406



MUHAMMED ISLAM,

                                                                      Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (March 26, 2020)

Before WILSON, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 19-13074     Date Filed: 03/26/2020   Page: 2 of 8



      Muhammed Islam, a native and citizen of Bangladesh, petitions for review

of an order affirming the denial of his application for asylum and withholding of

removal under the Immigration and Nationality Act and for relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment. 8 U.S.C. §§ 1158(b), 1231(b)(3). The Board of

Immigration Appeals agreed with the immigration judge that Islam failed to

establish that he suffered past persecution or had a well-founded fear of future

persecution in Bangladesh based on his affiliation with the Liberal Democratic

Party or that he was likely to be tortured if he returned to Bangladesh. We deny

Islam’s petition for review.

      The Board affirmed the decision of the immigration judge, so we review

both their decisions. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 947–48 (11th Cir.

2010). Our review of the decision is “limited” by “the highly deferential substantial

evidence test,” under which “we must affirm if the decision of the Immigration

Judge is supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1237 (11th Cir.

2006) (internal quotation marks omitted). Under the substantial evidence test, we

view the evidence in the light most favorable to the decision of the immigration

judge and draw all reasonable inferences in favor of that decision. Id. at 1236. We

can reverse “only when the record compels a reversal; the mere fact that the record


                                          2
              Case: 19-13074     Date Filed: 03/26/2020   Page: 3 of 8



may support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.

2004) (en banc).

      To qualify for asylum, Islam must prove that he is a “refugee,” 8 U.S.C.

§ 1158(b)(1)(A), who is unable or unwilling to return to his country of nationality

“because of persecution or a well–founded fear of persecution on account of” his

“membership in a particular social group,” id. § 1101(a)(42)(A). He must present

specific and credible evidence of persecution, Ruiz v. U.S. Att’y Gen., 440 F.3d
1247, 1257 (11th Cir. 2006), which is an “extreme concept” requiring evidence of

more than harassment or “a few isolated incidents of verbal harassment or

intimidation,” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005).

We evaluate the harms suffered cumulatively in determining whether Islam was

persecuted. De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1008 (11th Cir.

2008); Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1258 (11th Cir. 2007).

      Our precedents set a high threshold for mistreatment to constitute

persecution. Evidence that an alien was imprisoned for 36 hours in a small cell

with 12 people, forced to drink a “very dirty liquid” and eat something “very bad,”

and endured being hit with a belt and kicked, which caused lacerations and

bruising that required treatment for two days in a hospital followed by two weeks

of rest did not compel a finding of persecution in Djonda v. U.S. Att’y Gen., 514


                                         3
               Case: 19-13074     Date Filed: 03/26/2020   Page: 4 of 8
F.3d 1168, 1171, 1174 (11th Cir. 2008). Nor, we concluded, was an alien

persecuted when he was imprisoned for four days, during which he was

interrogated for five hours and beaten, and then was monitored after his release.

Kazemzadeh, 577 F.3d at 1353.

      Extreme oppressive acts can rise to the level of persecution. For example, in

De Santamaria, we concluded that an alien suffered past persecution when

members of the Revolutionary Armed Forces of Colombia threatened her over the

telephone and in emails, assaulted her and pulled her out of her vehicle by her hair,

tortured and murdered her family groundskeeper, and later kidnapped, beat, and

prepared to kill her before she was rescued by government forces. 525 F.3d at

1003–05, 1008–09. Past persecution also occurred in Mejia, where the alien

endured threats and evaded attacks by the Revolutionary Armed Forces; its

members ambushed him on a roadway, threatened him at gunpoint, and used the

butt of a rifle to break his nose, which had to be repaired surgically; and sent him a

“condolence letter” that mentioned his “sure death.” 498 F.3d at 1255. And in

Delgado v. United States Att’y Gen., 487 F.3d 855 (11th Cir. 2007), we concluded

that a father and son were persecuted by opponents of Hugo Chavez when the two

men received threatening telephone calls, they had unloaded guns pointed at them

and the triggers pulled, the father twice had his car tampered with and defaced, and

the son was beaten until he was nearly unconscious. Id. at 861.


                                          4
               Case: 19-13074      Date Filed: 03/26/2020    Page: 5 of 8



      Substantial evidence supports the finding that Islam did not suffer the type

of “severe” and “sufficiently extreme [maltreatment] to constitute persecution.” De

Santamaria, 525 F.3d at 1009. Islam received threatening telephone calls from and

had three encounters with “goons” of the Awami League, which was the ruling

party in Bangladesh, for his activities with the opposition Liberal Party. In

February 2017, League members interrupted a meeting of the Party and then

kicked, punched, and slapped Islam, after which he sought medical treatment and

received medicine for his “gas[,] . . . fear[,] and for pain” attributable to superficial

injuries to his back, chest, and face. In December 2017, League members

overturned a rickshaw from which Islam was promoting the Party and kicked and

punched him, but he treated his injuries with medicine that he bought at a

pharmacy. In March 2018, League members barged into a Party meeting and

struck Islam with weapons that cut his head and knee, broke two of his teeth, and

led to a nine-day stay in a hospital. While the last incident was detestable, Islam’s

combined experiences with the League are more akin to the intimidation and abuse

in Djonda and Kazemzadeh than the recurring and brutal harms suffered by the

aliens in De Santamaria, Mejia, and Delgado. The record does not compel the

conclusion that Islam suffered past persecution.

      Substantial evidence also supports the finding that Islam lacks a reasonable

fear of future persecution in Bangladesh. A well-founded fear of future persecution


                                            5
                Case: 19-13074    Date Filed: 03/26/2020     Page: 6 of 8



exists only if an alien establishes that there is a reasonable possibility he will be

singled out for persecution and that his fear is “subjectively genuine and

objectively reasonable.” Kazemzadeh, 577 F.3d at 1352. Relocation to another part

of Bangladesh is a viable option for Islam, which suggests that his fear is not

reasonable. 8 C.F.R. § 1208.13(b)(2)(ii); Ruiz v. U.S. Att’y Gen., 241 F.3d 1320,

1327 (11th Cir. 2001). Islam testified that, after the March 2018 incident, he lived

in Dhaka for four months without incident, and his wife and child reside there

peacefully. The record supports the finding of the Board that League members lack

“a willingness and an ability to harm [Islam] throughout Bangladesh.”

      Islam does not qualify for withholding of removal. That form of relief

requires proof that an alien’s “life or freedom would be threatened in [Bangladesh]

because of” his political opinion. 8 U.S.C. § 1231(b)(3)(A). Because Islam cannot

satisfy the standard to obtain asylum relief, he necessarily fails to qualify under the

more stringent standard imposed for withholding of removal. See Sepulveda, 401
F.3d at 1233.

      To qualify for relief under the Convention, Islam has to “establish that it is

more likely than not that he . . . would be tortured if removed to [Bangladesh].” 8

C.F.R. § 208.16(c)(2). Torture occurs when an act intended to cause “severe pain

or suffering is inflicted by or at the instigation of or with the consent or

acquiescence of a public official or other person acting in an official capacity.” Id.


                                           6
               Case: 19-13074     Date Filed: 03/26/2020    Page: 7 of 8



§ 208.18(a)(1). Torture also involves “be[ing] individually and intentionally

singled out for harsh treatment,” Jean-Pierre v. U.S. Att’y. Gen., 500 F.3d 1315,

1324 (11th Cir. 2007), that “the government [is] aware of, yet . . . [refrains from]

interven[ing]” to prevent, Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d 884, 891

(11th Cir. 2007).

      Substantial evidence supports the finding that Islam is unlikely to be tortured

if he returns to Bangladesh. Islam submitted news articles and a County Report

stating that organizations affiliated with the League intimidated and abused

participants in opposition groups, but Islam was never tortured and his successful

relocation suggests that the League is disinterested in pursuing him. Although

Islam argues that government officials are unwilling or unable to protect him, he

reported only the third incident to law enforcement officers. Islam testified that the

officers “kicked [him] out of the police station [and] said . . . we’re not taking any

complaint[s] against the government,” yet he testified that law enforcement

officers came to his aid during the second incident, which caused his assailants to

flee. And the Country Report states that, despite “[p]olitical affiliation often

appear[sing] to be a factor in claims of arrest and prosecution,” “[t]he government

continue[s] to take steps to improve police professionalism, discipline, training,

and responsiveness . . . .” The record does not compel a conclusion that Islam

would be tortured at the direction or acquiescence of the Bangladeshi government.


                                           7
       Case: 19-13074   Date Filed: 03/26/2020   Page: 8 of 8



We DENY Islam’s petition for review.




                                8